The plaintiff in error, Thomas Holmes, was convicted at the March, 1914, term of the county court of Canadian county, on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of $250 and imprisonment in the county jail for a period of 90 days.
Numerous errors were assigned and argued before the court in oral argument and upon brief. Upon the oral argument it was conceded by the Assistant Attorney General that many irregularities occurred at the trial, and that the judgment imposed by the trial court was excessive, and that this judgment should be either reversed or modified, and insisted that the court modify the judgment, rather *Page 400 
than reverse it. A modification was agreed to by counsel for plaintiff in error.
Upon a careful consideration of the briefs and argument and a thorough examination of the record, we are impelled to the conclusion that the judgment should be modified to a fine of $50 and imprisonment in the county jail for 30 days, and as modified, affirmed.
It is so ordered. Mandate directed to issue forthwith.